                    IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

MARGARET ABERNATHY,                         )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )       No. 5:18-cv-379-D
                                            )
SIRIUS XM RADIO, INC.,                      )
                                            )
       Defendant.                           )

                        NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, MARGARET ABERNATHY, (“Plaintiff”), through her attorney, Hormozdi

Law Firm, LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily

dismisses this case, without prejudice, against Defendant, SIRIUS XM RADIO, INC.



  DATED: October 5, 2018           By: /s/_Shireen Hormozdi________
                                          Shireen Hormozdi
                                          Hormozdi Law Firm, LLC
                                          1770 Indian Trail Lilburn Road, Suite175
                                          Norcross, GA 30093
                                          Tel: 678-395-7795
                                          Fax: 866-929-2434
                                          shireen@agrusslawfirm.com
                                          shireen@norcrosslawfirm.com
                                          Attorney for Plaintiff




                                             1




            Case 5:18-cv-00379-D Document 9 Filed 10/05/18 Page 1 of 2
                               CERTIFICATE OF SERVICE

       On October 5, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice Voluntary
Dismissal to Defense Counsel.

                                            By: /s/ Shireen Hormozdi
                                                   Shireen Hormozdi




                                               2




           Case 5:18-cv-00379-D Document 9 Filed 10/05/18 Page 2 of 2
